Citation Nr: 1708793	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or as a result of exposure to herbicides.

2.  Entitlement to an initial compensable rating for folliculitis.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967 with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The March 2009 rating decision denied entitlement to service connection for hypertension and bilateral peripheral neuropathy of the upper extremities.  The September 2011 rating decision granted entitlement to service connection for folliculitis and assigned a noncompensable rating; effective January 18, 2011.  

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.

In June 2015, the Board remanded the claims for further development.

The issues of entitlement to service connection for sleep apnea, bilateral peripheral neuropathy of the lower extremities, as secondary to the residuals of prostate cancer; as well as entitlement to an increased rating for the residuals of prostate cancer were previously referred by the Board in its June 2015 Remand after being raised by the record in a March 2015 statement.  The Board notes that the RO referred these issues to the Agency of Original Jurisdiction (AOJ) in May 2016 for adjudication. However, the AOJ has not yet adjudicated these issues.  Thus, the Board does not have jurisdiction over them.

The issues of entitlement to an initial rating for folliculitis higher than that granted in this decision and to service connection for peripheral neuropathy of the upper extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has current hypertension associated with herbicide exposure in Vietnam.  

2. For the 12-month period from January 18, 2011 to January 18, 2012, the Veteran's folliculitis required systemic therapy for a total duration of six weeks or more.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met. 38 U.S.C.A. § 1110, 1116 (West 2014).

2. The criteria for a 30 percent rating for folliculitis were met during the period from January 18, 2011 to January 18, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Hypertension
	
Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f) (West 2014).  Service connection is presumed for listed diseases becoming manifested in veterans exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(a) (West 2014).  In addition, whenever the Secretary determines on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2014).

At the March 2015 hearing, the Veteran testified that he was diagnosed as having diabetes mellitus in 2002 and had elevated glucose levels in 2000.  He stated that the diabetes mellitus predated hypertension, as he began taking hypertension medication in 2005.  He further reported that his primary care physician indicated to him that his hypertension was related to the diabetes mellitus.  The Veteran is competent to testify to factually observable occurrences in service, the timing of the observable symptoms of his disabilities, and to receipt of medical treatment and what his providers told him about his conditions. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran's statements reflect what he had been told about his diagnoses from his treatment provider, the Board finds his testimony to have probative value.

The RO afforded the Veteran a VA examination for hypertension in November 2015, which confirmed the diagnosis of hypertension.  The examiner opined that the hypertension was less likely than not proximately due to or the result of the Veteran's diabetes mellitus.  

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011). 

The Secretary of VA has not made a formal determination that there is a positive association between hypertension and herbicide exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association.  Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ.Format
* Summary
* Summary (text)
* Abstract
* Abstract (text)
* MEDLINE
* XML
* PMID List
; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans, J. Occup. Environ. Med. 2016 Nov; 58 (11):1127-1136; available at: www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  Previous studies have also suggested an association. Cypel Y, Kang H. Mortality patterns of Army Chemical Corps Veterans who were occupationally exposed to herbicides in Vietnam. Ann Epidemiol 2010; 20:339-346. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Lees PS, Yates K, Matanoski GM. Health status of Army Chemical Corps Vietnam Veterans who sprayed defoliant in Vietnam.  Am. J. Ind. Med. 2006; 49:875-884. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Matanoski GM, Kanchanaraksa S, Lees PS. U.S. Army Chemical Corps Vietnam Veterans health study: Preliminary results. Chemosphere 2001; 43:943-949. Dalager NA, Kang HK. Mortality among Army Chemical Corps Vietnam Veterans, Am. J. Ind. Med. 1997; 31:719-726; Thomas TL, Kang HK. Mortality and morbidity among Army Chemical Corps Vietnam Veterans: A preliminary report. Am. J. Ind. Med. 1990; 18:665-673. 

Resolving reasonable doubt in the Veteran's favor; the Board finds that the Veteran's current hypertension is a result of his exposure to herbicides in Vietnam. 

III. Initial Rating for Folliculitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Separate, or staged, ratings can be assigned for separate periods during the period of an initial rating beginning with the effective date of service connection. See Fenderson v. West, 12 Vet. App. 119 (1999).

Skin conditions are rated under DC 7806 (dermatitis or eczema): a 0 percent rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period. A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

During a July 2011 VA examination, the Veteran reported having a three to four year history of recurrent eruption of the vertical scalp.  He stated that in January 2011, his primary care physician diagnosed him with MRSA.  During a March 2011 return visit to his primary care provider, he reported recurrent lesions of the scalp and was again diagnosed with MRSA dermatitis of the scalp.  At the July 2011 VA examination, the Veteran stated that he had had some reduction in scalp lesions, but continued to have recurrent lesions over his chin, chest, and back, with flare-ups occurring every three weeks for about two days.  He stated that although he stayed home during the flare-ups, he experienced no other daily limitations.  

The examiner noted that cultures of the scalp and nose tested negative for MRSA.  Additionally, the examiner observed isolated excoriated papules over the left occipital scalp and left upper back, but noted that they comprised less than 1% of both the Veteran's exposed and total body surface.  No other skin lesions were noted, nor any scarring or abnormal pigmentation from past lesions.  The examiner diagnosed him with recurrent folliculitis secondary to MRSA.

At a May 2016 VA examination, the examiner noted the Veteran's medical history, specifically that he had been diagnosed with MRSA in January 2011 and March 2011 after presenting with sores in different stages of healing on his scalp. The examiner further noted that the Veteran was treated with the antibiotic Bactrim for his MRSA from January 2011 to March 2011.  He tested negative for MRSA in July 2011 and December 2011.  

Given the evidence of the Veteran's systemic therapy for about eight weeks during a 12-month period, the Board finds that a disability rating of 30 percent is warranted for the period of January 18, 2011 to January 18, 2012 for folliculitis. As indicated above, the May 2016 VA examiner noted that the Veteran was treated with the antibiotic Bactrim for his MRSA from January 2011 to March 2011.  Under DC 7806, a 30 percent rating is warranted if systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Thus, the criteria for a 30 percent rating have been met for this period.

The question before the Board now becomes whether a compensable initial rating is warranted for the entire appeal period. The resolution of that question requires additional development and adjudication to be accomplished by the AOJ on remand, as described below. The Board thus determines that a partial grant and a partial remand is the appropriate disposition of this case, as this will result in the fullest and most favorable determination of the claim possible based upon the evidence currently of record.


ORDER

Entitlement to service connection for hypertension is granted.

An initial rating of 30 percent for folliculitis; during the period from January 18, 2011 to January 18, 2012; is granted.


REMAND

Treatment records indicate that the Veteran was prescribed Clindamycin in October 2012 for treatment of folliculitis.  At the March 2015 hearing, the Veteran testified that he treated the folliculitis with Clindamycin.  At a November 2015 VA examination, the examiner noted that the Veteran continued to have a low grade rash on his scalp, which was treated topically with Clindamycin on a daily basis.  At a May 2016 VA examination, the Veteran reported that his skin infections typically resolved completely within four to six weeks and that he treated them with topical Clindamycin.  An addendum opinion is necessary to clarify whether use of topical Clindamycin would be "like" the use of topical corticosteroids.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).

Additionally, the Veteran's peripheral neuropathy claim was remanded by the Board in June 2015 request clarification from a VA primary care physician who opined that the Veteran's peripheral neuropathy was the result of his diabetes mellitus.  An addendum opinion was not obtained.  The Board is required to insure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The AOJ afforded the Veteran a VA examination for peripheral neuropathy of the upper extremities in November 2015.  The examiner found no objective findings of upper extremity peripheral neuropathy.  However, in the rationale, the examiner stated that the peripheral neuropathy was as likely as not the result of the Veteran's service-connected diabetes mellitus.  Thus, clarification is needed.

Treatment records for the period since June 19, 2015 have not been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records for the period beginning June 19, 2015.

2. After obtaining all available records, return the file to the May 2016 VA examiner who offered an opinion concerning the severity of the Veteran's folliculitis for an addendum opinion.  

If the May 2016 VA examiner is not available, seek another VA opinion if required by the new examiner.  The VA clinician asked to offer the addendum opinion should review the claims file including this REMAND.  

The examiner should offer an opinion as to whether the Veteran's use of topical Clindamycin is "like" the use of topical corticosteroids.

The examiner must provide reasons for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner must explain whether the inability to provide the opinion is based on the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional information, which if obtained, would permit the needed opinion to be provided.

3. Ask the VA primary care physician who provided the March 2015 opinion to provide reasons for the opinion that the Veteran's current peripheral neuropathy is the result of diabetes mellitus.   If it is not possible to do so, document the reasons for the inability to comply with this instruction.

4. Ask the examiner who provided the November 2015 examination to review the record and clarify whether the Veteran has had peripheral neuropathy of the upper extremities at any time since 2008.

If so, the examiner should opine whether it is at least as likely as not that such peripheral neuropathy is proximately due to, or aggravated by, his service-connected diabetes mellitus, type II; or is otherwise related to a disease or injury in service. 

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of peripheral neuropathy prior to aggravation. 

The examiner must provide reasons for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner must explain whether the inability to provide the opinion is based on the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional information, which if obtained, would permit the needed opinion to be provided.

If further examination is recommended, this should be arranged.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


